Citation Nr: 1760441	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-27 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from June 1959 to April 1963. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded this case for additional development in August 2016 and again in July 2017, which has been completed.


FINDING OF FACT

Hearing loss was not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that Veteran's current left or right ear hearing loss disability is the result of a disease or injury during his active duty service, including in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in standard letter sent to the Veteran in December 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA treatment records are associated with the claims file.  VA provided relevant examinations in February 2010 and July 2017.  The opinions, together with the other evidence of record, provide an adequate basis for the Board to decide the claim.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the United States Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In Jandreau, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, where postservice audiometric findings indicate that there is a hearing loss disability, and where there is a sound basis upon which to attribute the postservice findings to the in-service injury (as opposed to incurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157-59 (1993).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  "The threshold for normal hearing is between 0 and 20 [decibels], and higher thresholds indicate some degree of hearing loss."  Hensley, 5 Vet. App. at 157.

Service treatment records are negative for complaints, treatment, or diagnoses of hearing loss.  The Veteran's military occupational specialty (MOS) was noted as Boatswains Mate.  On entrance into service in June 1959, the Veteran's hearing was noted as 15/15 in each ear on whisper and spoken voice testing, and his ears were otherwise noted as normal on the clinical evaluation.  During his April 1963 separation examination, the Veteran's hearing was noted as 15/15 in each ear on whisper testing, and his ears were otherwise noted as normal on the clinical evaluation.  

On a July 2009 VA audiology note, the Veteran reported gradually decreasing hearing in both ears with associated communication problems.  He described difficulty hearing and understanding speech in most listening situations including while watching television.  He reported no problems when using the telephone.  He reported increased difficulty when in background noise or when more than one person was speaking.  He described military noise exposure as "3 years, 9 months, 16 days" in the Navy, with noise from use of gun mount and gun room.  The Veteran reported occupational noise exposure as a truck driver, and noted that he had hunted in the past.

In February 2010, the Veteran underwent a VA audiology examination.  The Veteran reported bilateral hearing loss noticed the last couple of years.  The VA examiner described the Veteran's military noise exposure from firing five inch guns for most of his service without ear protection.  The Veteran denied occupational noise exposure but noted he had hunted very occasionally.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
75
100
LEFT
35
35
40
75
100

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.

The examiner stated that she could not resolve the issue of whether it was as likely as not that the Veteran s claimed bilateral hearing loss was due to his inservice noise exposure without resort to mere speculation.  She stated that the status of the Veteran's hearing during service was unknown.  The Veteran reported onset of hearing loss as only about two years ago, "but the hearing loss does exceed norms for hearing loss due to aging and he reported significant military noise exposure.  Because no audios were done during service I cannot determine if hearing loss began as a result of military noise exposure."

The Veteran underwent another VA audiology examination in August 2017.  The Veteran reported that during service he was a seaman that worked on deck and fired guns without hearing protection.  The Veteran denied that he was in combat.  The Veteran reported occupational noise exposure as a tractor trailer driver and also noted that he worked at a meat processing center and loaded and unloaded trains.  He also had recreational noise exposure from hunting, with no use of hearing protection, and lawn equipment use, also with no use of hearing protection.

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
65
80
LEFT
40
40
45
80
100

Speech audiometry revealed speech recognition ability of 92 percent in each ear.

On the question of whether it was at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had its clinical onset during his active service or is related to an in-service disease or injury, to include noted acoustic trauma as a result of firing anti-aircraft guns aboard his ship during service, the examiner stated that she could not determine the etiology of the Veteran's hearing loss without resorting to speculation:

Today's opinion is based on review of the c-file, review of service & medical history, clinical expertise, review of the related literature, and present degree of hearing loss.  C-file review indicated that the Veteran served in the Navy from 06/23/59-04/11/63 as a Boatswain's mate/Deckhand.  The enlistment and separation hearing exam showed Whispered hearing tests.  Whispered hearing tests are not sensitive to high frequency hearing loss and are not considered valid measurements of hearing; therefore, any high frequency hearing loss that may have occurred prior to his enlistment or at his release from service may not have been detected.  Thus, there is no valid record of the Veteran's hearing status as he served in the military.  It would be difficult to determine if hearing loss or acoustic trauma occurred without a valid measure of hearing.  The Veteran reported significant occupational noise exposures (i.e. work at meat processing factory) and recreational noise exposures (i.e. hunting).  Therefore, it is likely/possible that aging, occupational and recreational noise exposures, and general health have contributed to his HL.  It would be speculative to allocate a degree of his hearing loss to any or each of these etiologies.

The February 2010 and August 2017 VA audiological tests confirm hearing loss disability for VA purposes in each ear under 38 C.F.R. § 3.385.  The first element of Shedden is met.  The Veteran's reported history of military noise exposure is credible.  The circumstances of his military service are consistent with the noise exposure he has attested to having therein.  The question remaining then is whether the evidence establishes a causal connection between the current hearing loss and the Veteran's in-service noise exposure.

The Board has considered the probative evidence of record, including the Veteran's competent and credible assertions concerning his in-service noise exposure and hearing loss symptomatology and, the medical evidence.  

The VA opinions, which the Board find probative, do not support a causal relationship between the Veteran's hearing loss and military service.  The August 2017 VA opinion in particular was based on knowledge of the Veteran's in-service and post-service history, clinical presentation, and the examiner's medical training.  It was also supported by a sufficient rationale.  It is acknowledged that the examiner could not provide an opinion without resort to speculation.  The Board finds, however, that the examiner adequately explained this finding with respect to Jones v. Shinseki, 23 Vet. App. 382 (2010).  The examiner explained that there is no valid record of the Veteran's hearing status as he served in the military and it would be difficult to determine if hearing loss or acoustic trauma occurred without a valid measure of hearing.  She also explained that there is significant post-service occupational noise exposures (i.e. work at meat processing factory) and recreational noise exposures (i.e. hunting) and aging may also play a role in his hearing loss.  Also, the Veteran's own statement to the February 2010 VA examiner is that he had noticed bilateral hearing loss in "the last couple of years."  Thus, there is no contention by the Veteran that he noticed decreased hearing in service or that such symptom was present for decades after service.  Therefore, the Board finds that this is an adequate explanation and does not suggest that additional examination or research would render a non-speculative opinion possible.  

There is no competent medical evidence to the contrary.  The Veteran's lay opinion that his current hearing loss is related to noise exposure in service is not competent.  This is a complex medical question for which medical expertise is required, particularly in light of his post-service noise exposure and the absence of a valid record of his hearing status in service.  See generally Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Further, hearing loss disability was not affirmatively shown to have been manifested in service or to a compensable degree within one year of discharge.  38 C.F.R. § 3.303 (a), 3.307, 3.309.  The earliest medical record regarding complaints/treatment of his hearing loss is dated more than 40 years after service separation, and as noted the Veteran reported noticing onset of hearing loss a couple of years prior to 2010.  Further, as noted the enlistment and separation examinations were normal and did not reflect findings or complaints of hearing loss.  In light of the lack of complaints of hearing loss symptoms until July 2009, continuity of symptomatology is not established.  38 C.F.R. § 3.303 (b).

As the preponderance of the evidence is against the claim, service connection for bilateral hearing loss is not warranted.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


